DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to an injector.
Group II, claim(s) 10-16, drawn to an injector.
Group III, claim(s) 17-20, drawn to an injector device kit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an injector comprising: a body; an injection needle movably mounted to the body, the injection needle being displaceable between a retracted position and an injection position; a pathway within the body for receiving a cartridge, the pathway including a proximal opening for receiving the cartridge therethrough and a coupler mounted at a distal end of the pathway and engageable with the cartridge for fluidly connecting the cartridge with the injection needle; an adapter collar mounted within the pathway and configured to receive the cartridge therethrough upon insertion of the cartridge into the pathway and configured to engage a portion of the cartridge to stabilize the cartridge within the pathway, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mesa et al. (US Publication 2011/0137247 A1). Mesa teaches an injector (100) comprising: a body (110); an injection needle (162) movably mounted to the body (Figs. 1-9), the injection needle being displaceable between a retracted position and an injection position (Figs. 1-9); a pathway (Interior of 100) within the body for receiving a cartridge (Fig. 5), the pathway including a proximal opening (143) for receiving the cartridge therethrough (Paragraph 95) and a coupler (163) mounted at a distal end of the pathway and engageable with the cartridge for fluidly connecting the cartridge with the injection needle (Fig. 16, Paragraph 108); an adapter collar (147, Fig. 41) mounted within the pathway and configured to receive the cartridge therethrough upon insertion of the cartridge into the pathway and configured to engage a portion of the cartridge to stabilize the cartridge within the pathway (Paragraph 101).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of an injector comprising: a body; an injection needle movably mounted to the body, the injection needle being displaceable between a retracted position and an injection position; a pathway within the body sized for independently receiving either of a first cartridge or a radially differently dimensioned second cartridge therein, the pathway including a proximal opening for receiving the first cartridge or the second cartridge therethrough and a coupler mounted at a distal end of the pathway and engageable with the first cartridge or the second cartridge for fluidly connecting the first cartridge or the second cartridge with the injection needle; at least two adapter collars mounted within the pathway, a first adapter collar of the at least two adapter collars configured to receive one of the first cartridge or the second cartridge therethrough upon insertion of the first cartridge or the second cartridge into the pathway, and configured to engage a portion of the first cartridge to stabilize the first cartridge within the pathway, and a second adapter collar of the at least two adapter collars configured to receive either of the first cartridge or the second cartridge therethrough upon insertion of the first cartridge or the second cartridge into the pathway, and configured to engage a portion of the second cartridge to stabilize the second cartridge within the pathway, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mesa et al. (US Publication 2011/0137247 A1). Mesa teaches an injector (100) comprising: a body (110); an injection needle (162) movably mounted to the body (Figs. 1-9), the injection needle being displaceable between a retracted position and an injection position (Figs. 1-9); a pathway (Interior of 100) within the body sized for independently receiving either of a first cartridge or a radially differently dimensioned second cartridge therein (Paragraph 101), the pathway including a proximal opening (143) for receiving the first cartridge or the second cartridge therethrough (Paragraph 95) and a coupler (163) mounted at a distal end of the pathway and engageable with the first cartridge or the second cartridge for fluidly connecting the first cartridge or the second cartridge with the injection needle (Fig. 16, Paragraph 108); at least two adapter collars (147, Fig. 41) mounted within the pathway, a first adapter collar (147 located more to the front of the injector) of the at least two adapter collars configured to receive one of the first cartridge or the second cartridge therethrough upon insertion of the first cartridge or the second cartridge into the pathway, and configured to engage a portion of the first cartridge to stabilize the first cartridge within the pathway (Paragraph 101), and a second adapter collar (147 being located more to the rear of the injector) of the at least two adapter collars configured to receive either of the first cartridge or the second cartridge therethrough upon insertion of the first cartridge or the second cartridge into the pathway, and configured to engage a portion of the second cartridge to stabilize the second cartridge within the pathway (Paragraph 101).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of an injector comprising: a body; an injection needle movably mounted to the body, the injection needle being displaceable between a retracted position and an injection position; a pathway within the body for receiving a cartridge, the pathway including a proximal opening for receiving the cartridge therethrough and a coupler mounted at a distal end of the pathway and engageable with the cartridge for fluidly connecting the cartridge with the injection needle; an adapter collar mounted within the pathway and configured to receive the cartridge therethrough upon insertion of the cartridge into the pathway and configured to engage a portion of the cartridge to stabilize the cartridge within the pathway, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mesa et al. (US Publication 2011/0137247 A1). Mesa teaches an injector (100) comprising: a body (110); an injection needle (162) movably mounted to the body (Figs. 1-9), the injection needle being displaceable between a retracted position and an injection position (Figs. 1-9); a pathway (Interior of 100) within the body for receiving a cartridge (Fig. 5), the pathway including a proximal opening (143) for receiving the cartridge therethrough (Paragraph 95) and a coupler (163) mounted at a distal end of the pathway and engageable with the cartridge for fluidly connecting the cartridge with the injection needle (Fig. 16, Paragraph 108); an adapter collar (147, Fig. 41) mounted within the pathway and configured to receive the cartridge therethrough upon insertion of the cartridge into the pathway and configured to engage a portion of the cartridge to stabilize the cartridge within the pathway (Paragraph 101).
A telephone call was made to Antranig Baronian on 8/4/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783        

/BRANDY S LEE/Primary Examiner, Art Unit 3783